Hubbard, J.
This case came before the court upon a report of the evidence by the presiding judge, with an agreement that the court might draw such inferences from the evidence as a jury might be warranted in drawing. Upon the evidence thus reported, it was argued that the two bills, drawn September 19th 1842, were accepted for the accommodation of the drawer; that this was known to the plaintiffs, the holders, who gave time to the drawer; and that the giving of time discharged the acceptor, who is to be considered the same as a surety.
*302Athearn, the witness offered by the defendant, was objected to as interested, being the drawer and indorser of the bills; but the objection was overruled. As this objection is not now pressed, we are not called upon to express an opinion upon it; but no other interest being shown, but that of being a party to the bill, we think the case is probably not distinguishable, in principle, from the case of Thayer v. Crossman, 1 Met. 416.
It is proved by the testimony of the drawer, that the acceptances declared upon were made for the accommodation of the drawer, who was the president of the bank. But it does not appear that this fact was communicated to the directors, or that the cashier had any certain knowledge of it. And though we incline to the opinion, that the acts of the president, in procuring a discount for himself, with the knowledge of the cashier, is not the act of the directors, so as to bind the plaintiffs with constructive knowledge, yet as the evidence does not sustain the point raised, namely, that time was given by the plaintiffs on receiving the security from the drawer, we think the fact, whether the directors knew that the drafts were accommodation paper or not, is unimportant ;. because accommodation acceptors stand in the same relation to bona fide holders, as acceptors for value.
In respect to the bill bearing date May 19th 1842, and which was discounted at' the New England Bank, and by that bank remitted to the plaintiffs for collection, we are of opinion that the passing of the amount of it to the credit of the New England Bank by the plaintiffs, when it came to maturity, was not such a payment of the bill as to discharge the acceptor. The plaintiffs succeeded to the rights of the New England Bank, and became bona fide holders of the bill.
Another point was urged upon the court, viz. that the bills were paid by the assignment of property made by the drawer for the payment of his liabilities to the bank. But this is a question depending upon facts which we have not now the means of ascertaining. The transfers of property appear to have been made generally, without the drawer’s specifying to *303what liabilities they should be applied ; and we are ignorant whether any appropriation was made by the directors or not It would seem, as the case now stands, that the assets should be applied, pro rata, to the discharge of all the liabilities of the drawer; but this point we cannot now determine. We are of opinion, therefore, that the verdict should be set aside, and a new trial granted, in order to ascertain whether the proceeds of the property transferred to the plaintiffs is applicable, in whole or in part, to the demands sued in this action, and also what amount had been realized from them, at the time of the commencement of the action. And the new trial is to be limited to these inquiries.